Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner note
The Examiner proposed the Applicant’s representative (Ross Dannenberg) to file eTD over the App. S/N. 16/942.098 to overcome the non-statutory double patenting rejection. (See the eTD filed on 07/15/2021).
Claim status
Claims 2, 3, 10, 11 and 17-20 have been amended. Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in an interview with the Applicant’s Attorney Ross Dannenberg on 07/16 /2021.

                                                            The claims have been amended as follows:

1. 	(Original) A system comprising: 
	a cloud management server comprising a primary buffer configured to transmit service messages of a first service of a cloud service provider to one or more other services of the cloud service provider via one or more primary subscriptions of the primary buffer; and 	
	one or more processors; and

	a service management system comprising at least one secondary service buffer subscribed to the primary buffer via a corresponding primary subscription of the one or more primary subscriptions, wherein the one or more processors are configured to generate the at least one secondary service buffer by: 
	determining, based on receiving a request from a second service of the cloud service provider to receive the service messages of the first service, whether the second service is subscribed to receive the service messages of the first service; and
	generating the at least one secondary service buffer based on determining that the second service is not subscribed to receive the service messages of the first service.

2.	(Currently Amended) The system of claim 1, wherein: 
	the primary topic is generated, based on a request received from the first service of the cloud service provider to share service messages of the first service with one or more other services of the cloud service provider, and
	the at least one secondary service topic is configured to transmit the service messages of the first service received from the primary topic to one or more service subscriptions of the at least one secondary service topic.

3.	(Currently Amended) The system of claim 1, wherein: 
	the at least one secondary service topic corresponds to the second service of the cloud service provider, and

 
4.	(Original) The system of claim 1, wherein the service management system further comprises at least one sub-secondary service topic subscribed to the at least one secondary service topic via a second corresponding service subscription of the one or more service subscriptions, and wherein the at least one sub-secondary service topic is configured to transmit the service messages received from the at least one secondary service topic to one or more sub-service subscriptions of the sub-secondary service topic.

5.	(Original) The system of claim 4, wherein a third service of the cloud service provider receives the service messages from the sub-secondary service topic via a corresponding sub-service subscription of the one or more sub-service subscriptions.

6.	(Original) The system of claim 1, wherein the first service is associated with a first tenant of the cloud service provider and the second service is associated with a second tenant of the cloud service provider.

7.	(Original) The system of claim 1, wherein the service management system transmits a first service identifier to the cloud management server to subscribe the at least one secondary service topic to the primary topic via the corresponding primary subscription of the one or more primary subscriptions.



9.	(Original) The system of claim 8, wherein the cloud management server receives a request from the second service to receive the service messages of the first service, the request comprising the second service identifier, and transmits a subscribe instruction to the service management system to subscribe the second service to the at least one secondary service messaging topic via a second corresponding service subscription of the one or more service subscriptions.

10.	(Currently Amended) A method comprising:
	determining, based on receiving a request from a second service of a cloud service provider to receive a first service, whether the second service is subscribed to receive the service messages of the first service; and
	based on determining that the second service is not subscribed to receive the service messages of the first service:
	generating, at a service management server associated with the second service, at least one service buffer configured to transmit the service messages of the first service received from the primary buffer via one or more service subscriptions of the service buffer;
	subscribing, via a first of one or more primary subscriptions, the service topic to the primary topic; and
	transmitting a subscribe instruction to the service management server to subscribe the second service to the service topic via a first of the one or more service subscriptions of the service topic.

the first service of a cloud service provider to share service messages of the first service with one or more other services of the cloud service provider: 
	generating, at a cloud management server, a primary topic configured to transmit service messages of the first service of the cloud service provider to one or more other services of the cloud service provider via one or more primary subscriptions of the primary topic.

12.	(Original) The method of claim 10, wherein the request from the second service of the cloud service provider to receive the service messages of the first service comprises a service identification key comprising an identification of the second service.

13.	(Original) The method of claim 11, further comprising: 
	identifying the second service based at least on the service identification key; and 
	associating the second service with the at least one service buffer.

14.	(Original) The method of claim 13, further comprising:
	receiving a second request from the second service of the cloud service provider to receive the service messages of the first service, the second request comprising the service identification key;
	determining an association of the second service with the at least one service buffer; and 
	transmitting a second subscribe instruction to the service management server to subscribe the second service to the service buffer via a second of the one or more service subscriptions of the service buffer.

15.	(Original) The method of claim 10, further comprising:

	generating, at the service management server associated with the second service and based on the comparing, at least one sub-service buffer configured to transmit service messages received from the service buffer via one or more sub-service subscriptions of the sub-service buffer.

16.	(Original) The method of claim 15, further comprising:
	subscribing the sub-service buffer to the service buffer via one of the one or more service subscriptions of the service buffer; and 
	subscribing the second service to the sub-service buffer via one of the one or more service subscriptions of the service buffer.

17.	(Currently Amended) The method of claim 10 further comprising: 
	transmitting the service messages of the first service of a the cloud service provider to the second service via the service buffer.

18.	(Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a computer system comprising at least one processor, and least one memory, cause the computer system to perform a method comprising:
	determining, based on receiving a request from a second service of a cloud service provider to receive a first service, whether the second service is subscribed to receive the service messages of the first service;
	based on determining that the second service is not subscribed to receive the service messages of the first service:
the second service of the cloud service provider, at least one service buffer configured to transmit the service messages of the first service, received by the primary buffer, to the second service via one or more service subscriptions of the service buffer; and
	generating a communication session, via a first of the one or more primary subscriptions, between the service buffer and the primary buffer; and
	transmitting a subscribe instruction to the service management server to subscribe the second service to the service buffer via a first of the one or more service subscriptions of the service buffer; and
	based on receiving a request from a first service of a cloud service provider to share service messages of the first service with one or more other services of the cloud service provider: 
	instantiating, at a cloud management server, a primary topic configured to transmit service messages of a first service of a cloud service provider via one or more primary subscriptions of the primary topic.

19.	(Currently Amended) The one or more non-transitory computer-readable media of claim 18, having additional computer-executable instructions stored thereon that, when executed, further cause the computer system to:
	compare a sum of the one or more service subscriptions of the service buffer to a threshold value of available subscriptions of the service buffer; and 
	generate, at the service management server associated with the second service and based on the comparison, at least one sub-service buffer configured to transmit service messages received from the service buffer via one or more sub-service subscriptions of the sub-service buffer;
	subscribe the sub-service buffer to the service buffer via one of the one or more service subscriptions of the service buffer; and 


20.	(Currently Amended) The one or more non-transitory computer-readable media of claim 18, wherein the request from the second service of the cloud service provider comprises a service identification key comprising an identification of the second service, and the instructions further cause the computer system to:
	identify the second service based at least on the service identification key; 
	associate the second service with the at least one service buffer;
	generate the service identification key;
	associate the service identification key with the second service of the cloud service provider; and
transmit the service identification key to the second service. 

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
       When interpreting the current independent claims, in light of the Specification filed on 07/29/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the system of using a cloud management server having primary buffer to transmit service messages of first service of cloud service provider to one or more other services of the cloud service provider via one or more primary subscriptions of the primary buffer. A service management system includes at least one secondary service buffer subscribed to the primary buffer via corresponding primary subscription of the primary 
         Accordingly, dependent claims 2-9, 11-17 and 19-20 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 
        Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455